Citation Nr: 1223429	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-05 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bladder cancer, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Army from September 1967 to August 1969.  The record shows that the Veteran served in the Republic of Vietnam during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for bladder cancer.

The Veteran was scheduled to appear for a hearing via video conferencing equipment with a Veterans Law Judge (VLJ) in May 2010.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2011).

FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to an herbicide such as Agent Orange.

2. The Veteran was diagnosed with papillary transitional cell carcinoma of the bladder in January 2006.

3. Bladder cancer is not a disease shown to be associated with exposure to herbicides, including Agent Orange, and is not otherwise related to the Veteran's period of active service.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and to assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are located at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the Veteran is expected to provide; and (3) that VA will seek to provide on the Veteran's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  A regulatory amendment effective for claims pending as of or filed after May 30, 2008, removed the requirement that VA specifically request the Veteran to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353 -56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman, 19 Vet. App. at 486.

Here, an October 2006 VCAA notice letter informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice letter further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Moreover, the letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection.  Therefore, the Board concludes that the duty to notify has been satisfied.  

The relevant notice information must also be timely sent.  The Court in Pelegrini II found that timely VCAA notice must be is provided in advance of the initial adjudication of the claim.  Pelegrini, 18 Vet. App. at 119-120; see also 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  In this instance, the October 2006 VCAA notice letter was issued prior to the October 2007 RO rating decision adjudicating the Veteran's claim, and therefore comported with the standard for timely notice. 

The VCAA further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id. 

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and post-service private medical records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c) (2011).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2011).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held 
that an examination is required when there is (1) evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, a VA examination has not been provided and the Board finds that one is not warranted.  As will be explained below in the body of this opinion, bladder cancer is not a disease that has been associated with herbicide exposure.  The Veteran himself, as a lay person, does not have the medical or scientific expertise to render a competent opinion as to whether his cancer is related to herbicide exposure.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  This is a determination that is too complex to be made based on lay observation alone.  There is no indication that bladder cancer may be related to herbicide exposure.  Indeed, under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Fed. Reg., 72 FR 32395, 32397-32398 (June 12, 2007); see also 75 Fed. Reg. 81332-01, 81333 (December 27, 2010).  As this finding is based on scientific studies reviewed and evaluated by the National Academy of Sciences (NAS), it outweighs the Veteran's bare assertion to the contrary.  Further, as will be discussed in more detail below, the Veteran's bladder cancer did not manifest in active service or for well over thirty years following his separation from active service.  Given this long period of time between the Veteran's period of active service and the onset of bladder cancer, the Board finds that there is no indication that bladder cancer may be related to service based on the evidence of record.  Accordingly, the McLendon elements are not met and therefore a VA examination is not warranted.  See McLendon, 20 Vet. App. at 83. 

The record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the Veteran.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record and, for the reasons expressed above, finds that the development of the claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  
Relevant Law and Regulations

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of a chronic disease in service, a combination of manifestations is required to sufficiently identify the disease entity, and to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Service incurrence of a malignant tumor may be presumed if manifested to a compensable degree within one year of the Veteran's discharge from service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA regulations also provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era. 

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e).  The diseases presumed to be caused by herbicide exposure include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32395, 32397-32398 (June 12, 2007).  This finding is based on scientific studies which have been reviewed and evaluated by the National Academy of Sciences (NAS).  See id.; 
see also Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents (Notice), 75 Fed. Reg. 81332, 81333 (December 27, 2010). 
Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Analysis



In essence, the Veteran contends that he developed bladder cancer as a result of exposure to herbicidal agents in the Republic of Vietnam during the Vietnam Era.  See Veteran's Application for Compensation dated August 8, 2006.  At the outset, the Board takes note of the fact that the Veteran is confirmed to have served within the territorial borders of Vietnam during the Vietnam Era, and thus is presumed to have had exposure therein to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The Veteran's private medical records show that he was diagnosed with papillary transitional cell carcinoma of the bladder in January 2006, and that the tumor was removed shortly after the diagnosis.  See Private medical record and report of surgery occurring on January 7, 2006.  They further show that there was no recurrence of the tumor ten months later.  See Private medical record dated October 25, 2006.

The Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Papillary transitional cell carcinoma is not among the cancers or diseases presumed to be associated with herbicide exposure, which are enumerated in 38 C.F.R. § 3.309(e).  The Board has considered the Veteran's written assertions that his cancer was a soft tissue sarcoma, and that it was caused by exposure to herbicides.  See, e.g. Veteran's Application for Compensation dated August 8, 2006.  However, the medical evidence of record is negative for diagnoses of soft tissue sarcoma.  The Veteran, as a lay person, does not have the medical background or expertise to competently determine whether his cancer is properly diagnosed as a soft tissue sarcoma rather than papillary transitional cell carcinoma. See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  The Board finds that the Veteran's contention is outweighed by the findings of the doctor who diagnosed papillary transitional cell carcinoma, as he has the medical expertise to render such a diagnosis based on the clinical findings made on examination.  Accordingly, the Board finds that the Veteran does not have a soft tissue sarcoma and that his papillary transitional cell carcinoma is not among the cancers or diseases presumed to be caused by herbicide exposure, as set forth in 38 C.F.R. § 3.309(e) (2011).  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307; 3.309(e) (2011). 

While service connection is not warranted on a presumptive basis under section 3.309(e), such a finding does not preclude the Veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999). 

A review of the pertinent medical history in this case does not demonstrate any competent and credible basis upon which to show the likelihood of a relationship between papillary transitional cell carcinoma of the bladder and the Veteran's herbicide exposure.  Significantly, the Secretary has found, based on reports submitted by NAS, that a positive association has not been shown between herbicide exposure and cancers of the bladder.  See Notice, 75 Fed. Reg. at 81333-34; see also Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents (Notice), 75 Fed. Reg. 32540, 32541 (June 8, 2010).  As noted earlier, these reports reflect evaluations by NAS of relevant scientific studies addressing whether there are statistically significant correlations between herbicide exposure and the development of various diseases.  The Board finds the Secretary's Notice, which is based on the confirmed integrity of the NAS findings and a comprehensive review of the scientific evidence, to be highly probative evidence weighing against a relationship between the Veteran's papillary transitional cell carcinoma of the bladder and exposure to herbicides.  Accordingly, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's papillary transitional cell carcinoma of the bladder and his presumed exposure to herbicides during active service. 

Additionally, the Board finds that papillary transitional cell carcinoma is not otherwise directly related to service.  In this regard, the Veteran has not argued that his cancer was related to service apart from his presumed herbicide exposure.  His service treatment records show no urological symptoms or complaints, except that the Veteran's separation examination notes that the he had, at some point, sugar or albumin in his urine.  See Report of Medical History dated August 29, 1969.  Although he had elevated sugar or albumin levels in service, there is no indication that the Veteran had cancer in service, within the first year following service, or for over thirty years following service, and the Veteran does not so contend.  Thus, the long period of time that passed between his period of active service and the onset of papillary transitional cell carcinoma weighs against a relationship between the two. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  There is no other evidence of record suggesting a relationship between the Veteran's bladder cancer and his period of service.

For these reasons, the Board is denying the claim for service connection for papillary transitional cell carcinoma of the bladder, due to exposure to herbicides. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for bladder cancer, claimed as due to exposure to herbicides, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


